Citation Nr: 0118143	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include pursuant to the provisions of 38 
C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision that denied the 
benefits sought on appeal.  

The Board notes that the veteran was scheduled for a Board 
hearing in Washington, DC in June 2001; however, he failed to 
report to the hearing.


REMAND

The veteran contends that the RO erred by failing to grant 
his claim for nonservice-connected pension benefits, 
including on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2).  

Generally, VA pension benefits are payable to a veteran who 
has served for 90 days or more during a period of war and who 
is "permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct[.]"  38 U.S.C.A. § 1521 (West 1991).  Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life.  38 C.F.R. §§ 3.340(b), 4.1 (2000).  The 
statutory and regulatory scheme for awarding a total rating 
for nonservice-connected pension benefits purposes sets forth 
both objective ("average person") and subjective standards 
for assessing unemployability.  Pursuant to that scheme, a 
total rating for pension purposes based solely upon objective 
criteria, upon a combination of objective and subjective 
criteria, or, in special cases, upon subjective criteria 
alone.  See 38 U.S.C.A. §§ 1502, 1521 (West 1991), and 
38 C.F.R. §§ 3.340, 3.342, 4.15, 4.17 and 3.321(b)(2) (2000).  
See Talley v Derwinski, 2 Vet. App. 282, 287-8 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.  For all 
other disabilities, a finding of permanent and total 
disability based solely on "objective" criteria requires 
rating each disability under the appropriate diagnostic code 
of the VA's Schedule for Rating Disabilities, to determine 
whether the veteran has a combined 100 percent schedular 
evaluation for pension purposes.  Roberts v Derwinski, 2 Vet. 
App. 387, 390 (1992).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  38 C.F.R. § 3.340.  
Where the schedular rating is less than total, a total 
disability rating for pension purposes may be assigned when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.342, 4.16, 4.17.  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may be assigned on an extra-schedular basis upon a showing 
that he is unable to obtain or retain substantially gainful 
employment by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  See, e.g., Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999); Roberts, supra; Talley, supra.  the 
instructions provided in the decisions of the Court is a 
requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Id.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to apply the rating criteria by which the 
disability is evaluated properly.  Id.

In this case, the veteran claims he has multiple 
disabilities, including: peripheral neuropathy of the lower 
extremities; substance abuse; hypertension; memory loss; 
depression; a respiratory disorder; pancreatitis; liver 
damage; endocarditis; septic thrombophlebitis; and hepatitis.  
In a September 1999 rating decision, the RO evaluated 
peripheral neuropathy of the right lower extremity due to 
alcoholism as 10 percent disabling, peripheral neuropathy of 
the left lower extremity due to alcoholism as 10 percent 
disabling, and substance abuse as 0 percent disabling.  An 
April 2000 Statement of the Case notes that the RO also 
evaluated hypertension as 10 percent disabling; the veteran's 
combined rating was 30 percent.  

In this case, the RO has not assigned a disability evaluation 
to each of his claimed disabilities, nor has the veteran 
undergone VA examination to obtain an assessment of the 
severity of each of his claimed disabilities.  Hence, a 
remand of this matter is warranted.  See Roberts, supra; see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran is 
hereby advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding records, to specifically include those 
from any VA facilities.  In this case, the veteran has 
received treatment at the VA Medical Center (VAMC) in 
Martinsburg, West Virginia.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file all 
outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran.

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the development requested above is 
consistent with the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000.  However, to ensure compliance 
with the dictates of the Act, the RO should also undertake 
any other indicated development and/or notification action.  

Finally, in adjudicating the claim, the RO must assign a 
percentage rating to each of the veteran's disabilities (to 
specifically include all those identified above), then 
consider the claim under all applicable criteria, to include 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  In 
particular, the RO should contact the 
Martinsburg VAMCand request photocopies 
of all previously unobtained treatment 
records.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  The RO should schedule the veteran 
for any and all necessary VA examinations 
to ascertain all the disabilities from 
which he currently has and to obtain 
medical assessment of the present 
severity of each of his disabilities.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and reviewed by each 
examiner prior to the requested 
examination(s).  

All indicated tests, as well as any 
necessary specialist examinations, must 
be conducted and the results reported in 
detail in a typewritten report.  It is 
absolutely imperative that each examiner 
provide a medical opinion concerning the 
effect of the veteran's disabilities, 
individually and collectively, on his 
ability to work.  The complete rationale 
underlying all opinions expressed must be 
provided, citing, where necessary, to 
specific evidence in the record.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  When any requested development has 
been completed, the case should be 
reviewed by the RO and a rating decision 
prepared which lists all of the veteran's 
disabilities and the percentage 
evaluation assigned to each disability.  
The ratings assigned for the disabilities 
that can be considered for pension 
purposes should be combined under the 
combined rating tables of the Rating 
Schedule.  See 38 C.F.R. § 4.25.

Thereafter, the RO should adjudicate the 
claim in light of both the "objective" 
and "subjective" criteria identified 
above.  Consideration should also 
specifically include discussion of the 
provisions of 38  C.F.R. § 3.321(b)(2) 
(governing award of a total disability 
rating for pension purposes on an extra-
schedular basis.  

The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

7.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
with regard to the additional development 
as outlined above.  The SSOC should 
include all diagnostic codes used to 
evaluate each of the veteran's 
disabilities as well as a recitation of 
laws and regulations used to apply the 
various standards of pension eligibility.  
The veteran and his representative should 
also be afforded a reasonable opportunity 
to submit additional evidence and/or 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

